NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 GEORGE BERNARD PIERSON, Appellant.

                             No. 1 CA-CR 19-0505
                               FILED 8-4-2020


          Appeal from the Superior Court in Maricopa County
                       No. CR 2012-116919-001
          The Honorable Nicole M. Brickner, Judge Pro Tempore

                                  AFFRIMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Michael O’Toole
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Kevin D. Heade
Counsel for Appellant
                            STATE v. PIERSON
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Paul J. McMurdie and Judge Kent E. Cattani joined.


C A M P B E L L, Judge:

¶1            This appeal is presented to us pursuant to Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Defense counsel
has searched the record on appeal and advised us there are no meritorious
grounds for reversal. Appellant George Pierson was given the opportunity
to file a supplemental brief but did not do so. Our obligation is to review
the entire record for reversible error, State v. Clark, 196 Ariz. 530, 537, ¶ 30
(App. 1999), viewing the evidence in the light most favorable to sustaining
the superior court’s verdict. State v. Guerra, 161 Ariz. 289, 293 (1989). Having
done so, we affirm.

                              BACKGROUND

¶2            In 2013, Pierson pled guilty to one count of kidnapping, a
class 2 felony, and two counts of attempted sexual assault, both class 3
felonies. In accordance with the plea agreement, the superior court
sentenced Pierson to seven years’ imprisonment on the kidnapping charge,
suspended imposition of sentencing on the remaining counts, and placed
Pierson on lifetime probation.

¶3             In July 2019, the adult probation department (“APD”)
petitioned to revoke Pierson’s probation. As relevant here, APD alleged
that Pierson violated multiple conditions of his probation by: (1) repeatedly
deviating from his written schedule, (2) possessing sexually stimulating
material, (3) using a device with internet access capability, (4) accessing the
internet without approval, (5) and failing to comply with GPS monitoring
requirements.

¶4             At the probation violation hearing, Pierson’s probation officer
testified that APD reviewed the terms of probation with Pierson in person
and he acknowledged and received a copy of the terms. The probation
officer further testified that Pierson: (1) acknowledged deviating from his
written schedule and visiting multiple businesses without APD approval in
a signed behavior report, and (2) admitted using a smart phone to “watch



                                       2
                            STATE v. PIERSON
                            Decision of the Court

YouTube and connect [to] Wi-Fi” after the officer discovered his device.
Upon unlocking the phone, the officer found multiple opened windows to
pornographic websites. Pierson also testified and stated that he failed to
comply with the GPS monitoring requirements because his monitoring
device was defective.

¶5            At the conclusion of the hearing, the superior court expressly
found Pierson’s testimony not credible and determined he violated five
conditions of his probation. The court revoked Pierson’s probation on one
count of attempted sexual assault, imposed a presumptive term of 3.5-
years’ imprisonment, and reinstated Pierson’s lifetime probation on the
second count. Pierson timely appealed.

                               DISCUSSION

¶6             After a thorough review of the record, we find no reversible
error. Clark, 196 Ariz. at 541, ¶ 50. The record reflects Pierson was present
and represented by counsel at all critical stages of the proceedings against
him. The evidence presented supports the superior court’s finding that
Pierson violated the terms of his probation, and the disposition imposed
falls within the range permitted by law. The record confirms the
proceedings were conducted in compliance with the Arizona Rules of
Criminal Procedure and Pierson’s constitutional and statutory rights.
Therefore, we affirm the superior court’s finding that Pierson violated his
probation, its imposition of a term of imprisonment, and its disposition
continuing him on probation.

¶7            Unless defense counsel finds an issue that may be
appropriately submitted to the Arizona Supreme Court, his obligations are
fulfilled once he informs Pierson of the outcome of this appeal and his
future options. State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Pierson has 30
days from the date of this decision to proceed, if he wishes, with a pro per
motion for reconsideration or petition for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA



                                        3